Citation Nr: 1508383	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1961 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2014, the Board remanded the claims for further evidentiary development, to include obtaining VA treatment records, and scheduling a VA examination with a medical opinion addressing the etiology of the Veteran's reported hearing loss and tinnitus.  In July 2014, the claims were again remanded in order to obtain an addendum opinion regarding the etiology of these conditions.  Specifically, the examiner was asked to address the Veteran's May 1979  separation examination that noted mild left ear block, and to provide a thorough rationale for the opinion rendered.  As will be discussed in more detail below, based on the addendum opinion provided, the Board finds that there was not substantial compliance with the remand directives of July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran appeared at a Travel Board hearing with the undersigned in May 2011.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, there was not substantial compliance with the remand directives of July 2014.  The November 2014 addendum opinion stated that the "left ear mild ear block is less likely as not related to active military service.  See all previous c&p exams."  Therefore, not only does the addendum fail to address the actual conditions on appeal - hearing loss and tinnitus - but the examiner's only rationale for the opinion was a reference to previous examinations that did not reference the ear block notation.  The examiner also did not address the inconsistency in the August 2009 VA examination in which the examiner noted the Veteran's report of a positive history of noise exposure as well as a denial of such noise exposure, which was part of the July 2014 Remand directives.

Thus, although further delay is regrettable, the Board concludes that in order to afford the Veteran due process, and in compliance with Stegall, a remand is necessary in order to allow the AOJ the opportunity to fully comply with the July 2014 Board remand directives (or provide an explanation for partial or non-compliance).  Given that the November 2014 audiologist ("Dr. T.B.") did not address the question posed by the Board and provided an incomplete rationale for the opinion rendered, a different VA examiner is requested to determine the etiology of the Veteran's reported hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Request that an audiologist other than Dr. T.B., if possible, review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss and tinnitus began during or are otherwise linked to active service.  

The examiner should specifically address the Veteran's flight experience in which he sustained what was described as a punctured eardrum.  The Reserve treatment records reflect a mild left ear block.  

The examiner should also address the inconsistency in the August 2009 VA examination report regarding noise exposure.  A full history of the Veteran's noise exposure, during and after active service, should be obtained. 

The claims file should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




